Opinion filed December 15, 2005 












 








 




Opinion filed December 15, 2005 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh Court of Appeals
                                                                   __________
 
                                                          No. 11-05-00350-CR 
                                                    __________
 
                                   TERESA LAKE MYERS, Appellant
 
                                                             V.
 
                                        STATE
OF TEXAS, Appellee
 

 
                                         On
Appeal from the 385th District Court
 
                                                        Midland
County, Texas
 
                                                 Trial
Court Cause No. CR28704
 

 
                                                                   O
P I N I O N
This an appeal from a judgment modifying the terms
and conditions of community supervision. 
We dismiss for want of jurisdiction.




The trial court convicted Teresa Lake Myers of
forgery by passing and assessed her punishment at confinement at two
years.  However, the trial court
suspended the imposition of the sentence and placed appellant on community
supervision for five years.  After a
hearing on the State=s
motion to revoke, the trial court found that appellant had violated the terms
and conditions of her community supervision by using cocaine, by failing to
report as ordered, by failing to perform community service as ordered, and by
failing to make court-ordered payments. 
However, instead of revoking appellant=s
community supervision, the trial court ordered that appellant remain on community
supervision for an extended period of two years.  The trial court also modified appellant=s terms and conditions of her community
supervision by confining her to a Substance Abuse Felony Treatment Facility for
a term of not more than one year but not less than ninety days and by confining
her to the county jail for seventy-five days or until she could be transferred
to a Substance Abuse Felony Treatment Facility.
The State has filed a motion to dismiss on the
grounds that the judgment modifying the terms and conditions of community
supervision is not an appealable judgement. 
We agree.  Basaldua v. State, 558
S.W.2d 2, 5 (Tex. Crim. App. 1977); Christopher v. State, 7 S.W.3d 224,
225 (Tex. App. - Houston [1st Dist.] 1999, pet. ref=d).  The motion is granted.
The appeal is dismissed.
 
PER CURIAM
 
December 15, 2005
Do not publish.  See
Tex. R. App. P. 47.2(b).
Panel
consists of:  Wright, C.J., and
McCall,
J., and Strange, J.